DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 07/07/2022. Claims 6, 13, and 20 were canceled before.
Response to Arguments
Applicant’s arguments, filed 07/07/2022, with respect to claims 1-5, 7-12, and 14-19 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “in response to identifying the occurrence of the priority change event, send a priority change notification to one or more other backup managers, the one or more other backup managers comprising a second backup manager associated with the second entity” and “wherein each of the backup manager and the one or more other backup managers maintains an independent copy of the backup priority” in combination with the overall claimed limitations when interpreted in light of the specification. This application is allowed in view of the reasons put forth on page 10 of the remarks filed on July 7, 2022. 
Kotha et al. US 2018/0060182 (“Kotha”) and Andruss et al. US 8,924,352 (“Andruss”) are the prior art of record with respect to independent claim 1. Both Kotha and Andruss are silent with respect to the above-mentioned claim limitations.
In an updated search, a close reference Dornemann US 2020/0183731 (“Dornemann”) was obtained. Dornemann is generally directed to virtual machine backup using a priority list. In FIG. 2C, Dornemann teaches a plurality of proxies (e.g., proxy 1, proxy 2, and proxy 3) involved in the backup process of virtual machines, para 0302. The proxies taught by Dornemann reasonably map to the claimed backup managers. A priority list 243 is generated, maintained, and used by the proxy that executes a coordinator data agent, illustratively proxy 1 in FIG. 2C, para 0307. In other words, out of the three proxies illustrated in FIG. 2C, only proxy 1 (i.e., the proxy that executes the coordinator data agent) maintains the priority list 243. Therefore, Dornemann does not teach “wherein each of the backup manager and the one or more other backup managers maintains an independent copy of the backup priority” as required by amended independent claim 1 and similarly required by amended independent claims 8 and 15. Therefore, Dornemann alone or in any combination with Kotha and Andruss teaches all of the claim limitations of independent claim 1. Therefore, claim 1 is patentable.
Independent claims 8 and 15 include similar recitations and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132